Case 1:17-cr-00372-JS-GRB Document 460 Filed 08/02/19 Page 1 of 1 PageID #: 2473




 BEFORE: GARY R. BROWN                                                         DATE: 8/2/2019
 UNITED STATES MAGISTRATE JUDGE
                                                                                              FILE 0
 CRIMINAL CAUSE FOR GUILTY PLEA -                                                       IM CLERK'S OFFICE
                                                                                   U.S. OISTRiCT COURT E.D.N.Y.

 DOCKET No. CR-17-372 (JS)!:,
                                                                                   *        'AUG 02 2019      *
 DEFENDANT:ROBERT GLECKMAN                                     DEF.-#
 Present on bond                                                                    L8NG ISLAND OFFICE


 DEFENSE COUNSEL: STEVEN GOLDSOBEL
 Retained


 A.U.S.A.:  KAITLIN FARRELL
 INTERPRETER: {Choose an item.l..::lChoose an item.}
 PROBATION OFFICER/PRETRIAL:
 COURT REPORTER/FTR LOG: 11 :30-11 :48              MAGISTRATE DEPUTY: KM

           Case called       181   Counsel for all sides present

 D         Defendant's first appearance and arraignment.

 181       Defendant is sworn, informed of rights, and waives trial before District Court

 D         Defendant waives Indictment, waiver executed.

 181       Defendant withdraws previous not guilty plea and enters Plea of Guilty to Count(s) _l_ of the
           Indictment

 181       Court finds a factual basis for the plea

 Sentencing:        ~    Set for 2/7/2020 at 11:30 a.m. before Judge Seybert

                    D To be determined/set by probation
 D        Transcript of these proceedings ordered sealed. The transcript may be provided for use by counsel
 in this matter only.

           Defendant continued: D in custody            181   onbond__

 OTHER: Upon defendant's consent to proceed before a United States Magistrate Judge, Magistrate
 Judge Brown. having administered the allocution and finding that the plea was knowingly and voluntarily
 made and not coerced, recommends that the plea of guilty be accepted by the District Judge.
       -   Motion [4271 withdrawn.
